941 F.2d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Lyndon HARRISON, Defendant-Appellant.
No. 91-7595.
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1991.Decided Aug. 20, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CR-90-66-5-C)
Kenneth Lyndon Harrison, appellant pro se.
Harry Thomas Church, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth Lyndon Harrison appeals from the district court's order which denied his motion to file an untimely appeal.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Harrison, CR-90-66-5-C (W.D.N.C. May 9, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.